Citation Nr: 1400493	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  98-03 807A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.  

3.  Entitlement to a compensable disability rating for residuals of malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966, with other service totaling eight months and one day.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 1997 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and a rating determination entered in July 2004 by the VA RO in Columbia, South Carolina.  It remains currently within the jurisdiction of the Montgomery RO.  

This matter was previously before the Board in April 2009 and January 2010, when the issues identified on the title page were remanded to the RO via the VA's Appeals  Management Center in Washington, DC, so that additional development could be undertaken.  By its decision of August 2011, the Board denied each of those issues.  Thereafter, the Veteran sought appellate review by the U.S. Court of Appeals for Veterans Claims (Court) of the Board's denial actions and by its memorandum decision of March 2013, the Court vacated the Board's decision of April 2009 and remanded the matters therein at issue to the Board for further review.  


FINDING OF FACT

In late October 2013, the Board was notified that the Veteran-appellant had died earlier in October 2013.  


CONCLUSION OF LAW

Due to the death of the Veteran-appellant, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran-appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
                                                      M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


